 LONGSHOREMEN ILWU LOCAL 32 (WEYERHAEUSER CO.)Local 32, International Longshoremen's and Ware-housemen's Union and Weyerhaeuser Companyand Association of Western Pulp and PaperWorkers, Local 10. Case 19-CD-4117 March 1984DECISION AND DETERMINATION OFDISPUTEBY MEMBERS ZIMMERMAN, HUNTER, ANDDENNISThis is a proceeding under Section 10(k) of theNational Labor Relations Act, following a chargefiled by Weyerhaeuser Company (the Employer)alleging that Local 32, International Longshore-men's and Warehousemen's Union (ILWU) hadviolated Section 8(b)(4)(D) of the Act by engagingin certain proscribed activity with an object offorcing or requiring the Employer to assign certainwork to its members rather than to employees rep-resented by Association of Western Pulp and PaperWorkers, Local 10, herein called AWPPW.Pursuant to notice, a hearing was held beforeHearing Officer George Hamano on 12 October1982. The Employer and ILWU appeared andwere afforded full opportunity to be heard, to ex-amine and cross-examine witnesses, and to adduceevidence bearing on the issues.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer'srulings made at the hearing and finds that they arefree from prejudicial error. They are hereby af-firmed.Upon the entire record in this proceeding, theBoard makes the following findings.1. THE BUSINESS OF THE EMPLOYERThe parties stipulated, and we find, that the Em-ployer, a Washington corporation, is engaged inthe business of manufacturing wood products.During the past calendar year, a representativeperiod, the Employer realized gross revenues inexcess of $500,000 and, during the same period,sold goods valued in excess of $50,000 directly tocustomers located outside the State of Washington.The parties also stipulated, and we find, that theEmployer is engaged in commerce within themeaning of Section 2(6) and (7) of the Act and thatit will effectuate the purposes of the Act to assertjurisdiction.II. THE LABOR ORGANIZATION INVOLVEDThe parties stipulated, and we find, that Local32, International Longshoremen's and Warehouse-269 NLRB No. 2men's Union and Association of Western Pulp andPaper Workers, Local 10, are labor organizationswithin the meaning of Section 2(5) of the Act.III. THE DISPUTEA. Background and Facts of the DisputeThe Employer, an integrated forest productscompany, is engaged in the business of developingand manufacturing various wood products. As partof its overall operation, the Employer owns andoperates several private docks utilized to distributeits products by means of oceangoing vessels andbarges. One of the Employer's docks, the T-Mdock, is located at Everett, Washington, and is thesitus of the instant dispute.Traditionally, the T-M dock has been utilized bythe Employer for the shipment of its own goods,produced either in the Everett area or at othernearby facilities of the Employer. The vesselsloaded at the T-M dock most often are eitherowned or chartered by the Employer. Sometimes,however, ships neither owned or chartered by theEmployer use the T-M dock, although these ves-sels load goods owned by the Employer.In the normal course of events, work at the T-Mdock is performed in the following manner. Whena ship enters the dock area, employees of the Em-ployer represented by AWPPW tie up the ships.The cargo to be loaded is then brought from an ad-jacent warehouse to shipside. This work, too, isperformed by employees represented by AWPPW.Once the goods are placed at shipside, they arehooked to the ship's gear and lifted onto the shipby cranes. This work traditionally has been per-formed by employees represented by ILWU. Theseemployees are employed by Jones-Washington Ste-vedoring Company, hereinafter called JWSC.1Once the vessel is loaded, it is cast off by employ-ees of the Employer represented by AWPPW.The above-described work was the subject of arecent 10(k) determination by the Board.2In itsDecision and Determination of Dispute, the Boardawarded the work of tying up the ships, bringinggoods from the warehouse to shipside, and castingoff the ships at the T-M dock to employees repre-sented by AWPPW.A short distance from the T-M dock is the Portof Everett, a publicly owned port facility thatmaintains and operates several berths or docks forI JWSC operates at the T-M dock pursuant to a contract with theEmployer. The Employer pays JWSC its costs, i.e., wages and fringebenefits for the employees as established by the Pacific Coast LongshoreContract Document (PCLCD), plus a management fee. The Employer isnot a signatory to the PCLCD.' Longshoremen ILWU Local 32 (Weyerhaeuser Ca), 256 NLRB 167(1981), hereinafter Weyerhaeuser 1.1 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe loading of oceangoing vessels and barges. Thevast percentage of cargo loaded at the Port of Ev-erett is logs. It appears that employees representedby ILWU exclusively perform the work of tyingup vessels, loading cargo, and casting off vessels atthe Port of Everett.In early August 1982, JWSC's manager, KennethEngleson, began seeking dock accommodations atthe Port of Everett for a log ship, the Great Ocean.The Great Ocean was chartered by Kawasho Inter-national (Kawasho) and was due into Everett topick up logs from an unspecified owner (not theEmployer). Kawasho had hired JWSC to do theloading work and had also hired Fritz MaritimeCompany, hereinafter called Fritz, to act as ship'sagent.Engleson was unable to secure a berth for theGreat Ocean at the Port of Everett, inasmuch as allberths were filled. In an effort to avoid a costlywait for Great Ocean, Engleson contacted the Em-ployer's dock superintendent, Gary Redding, andasked if Great Ocean could use the T-M dock toload its logs. Redding told Engleson he wouldhave to check with his supervisors. Redding did soand, several days later, informed Engleson thatGreat Ocean could use the T-M dock.Redding was next contacted by Fritz' representa-tive, Shigley. Shigley was informed that the Em-ployer would impose the same charges on GreatOcean as the Port of Everett. Shigley agreed. Red-ding also told Shigley that employees of the Em-ployer represented by AWPPW would do thetying up and casting off of the vessel. Shigleyagreed again. It should also be noted that Fritz hasno contractual arrangement with JWSC.On 7 August 1982, at 12:15 a.m., the Great Oceanarrived at the T-M dock. The vessel was tied upby employees represented by AWPPW. Thatmorning, employees represented by ILWU com-menced loading logs from the water onto the GreatOcean. Work went on for several days until ap-proximately 3:30 p.m. on 12 August 1982 when theILWU employees walked off the job to protest theassignment of tying up and casting off the ship toemployees represented by AWPPW. They returnedto work the next day and the loading of the GreatOcean was eventually completed.B. The Work in DisputeThe parties are unable to agree on a statement ofthe work in dispute. The Employer argues that thework in dispute is the tying up and casting off ofvessels at the Employer's T-M dock at Everett,Washington. The ILWU asserts that the work indispute is the tying up and casting off of vesselsneither owned nor chartered by the Employer thatare to be loaded with logs from the water, whichlogs are not owned by the Employer.In our view, the ILWU's characterization of thework in dispute is inappropriate. As noted, employ-ees represented by AWPPW have the undisputedright to do the linework on vessels owned or char-tered by the Employer that are being loaded withthe Employer's goods. In addition, record testimo-ny reveals that these same employees have donethe linework on vessels neither owned nor char-tered by the Employer. Also, it is undisputed thatthe linework performed is the same for each vessel,regardless of its cargo. Thus, by seeking to distin-guish work on the basis of vessel ownership orcargo, the ILWU is attempting to bifurcate the ap-propriate work description by relying upon consid-erations that have no bearing upon the perform-ance of the work itself. Accordingly, we find, inagreement with the Employer, that an accurate de-scription of the work in dispute is the tying up andcasting off of vessels at the Employer's T-M dockat Everett, Washington.C. Contentions of the PartiesThe Employer contends that the disputed workshould be assigned to its own employees represent-ed by AWPPW. It argues that the disputed workhas consistently and traditionally been performedby those employees and, indeed, the Board's awardof the linework to AWPPW employees in Weyer-haeuser I, supra, compels a similar award in the in-stant case. It argues that any distinctions based oncargo or vessel ownership are irrelevant.The ILWU presents alternative arguments. First,it contends that the instant dispute does not consti-tute a "jurisdictional dispute" within the meaningof Section 10(k) and Section 8(b)(4)(D) of the Actinasmuch as it claims the ILWU was seeking onlyto preserve work that had been performed tradi-tionally by its members. In this regard, it arguesthat this is a work-preservation dispute createdsolely by the action of JWSC rather than a situa-tion where rival groups of employees are using co-ercion to compel a neutral employer to choose be-tween their conflicting claims.Alternatively, ILWU argues that if the instantdispute does fall within the ambit of Section 10(k),the work should be assigned to employees it repre-sents. In support of its view, the ILWU relies onindustry and employer practice, relative skills andsafety, job impact, and certain collective-bargainingprovisions.D. Applicability of the StatuteBefore the Board may proceed with a determina-tion of the dispute pursuant to Section 10(k) of the2 LONGSHOREMEN ILWU LOCAL 32 (WEYERHAEUSER CO.)Act, it must be satisfied that there is reasonablecause to believe that Section 8(b)(4)(D) has beenviolated and that the parties have not agreed on amethod for the voluntary adjustment of the dis-pute.At the hearing, the parties stipulated that on 12August 1982 employees represented by ILWU en-gaged in a work stoppage during the loading of thevessel Great Ocean at the Employer's T-M dock atEverett, Washington. The parties refused to stipu-late as to the purpose of the work stoppage. Theparties did stipulate that there exists no agreedmethod for the voluntary adjustment of the disput-ed work.As noted above, ILWU's primary contention isthat its actions do not come within the proscrip-tions of Section 8(b)(4) because it sought only topreserve work that had been performed traditional-ly by employees it represents. The work to be pre-served, according to ILWU, is the linework onvessels neither owned nor chartered by the Em-ployer utilized to load logs (also not owned by theEmployer) from the water. Thus, it asserts thatJWSC, alone, caused the dispute by deviating fromestablished contractual practices and diverting thevessel Great Ocean to the Employer's T-M dock.In short, ILWU contends that JWSC diverted unitwork to another situs and ILWU lawfully protest-ed this action in order to preserve the work of theemployees it represents.We are unable to accept the ILWU contentionsthat its actions constitute an effort to preservework and that, therefore, its work stoppage is out-side the proscriptions of Section 8(b)(4)(D) andthat the instant dispute does not fall within the pa-rameters of Section 10(k). In so concluding, wenote initially that when viewed in its simplest termsthe ILWU has sought by its work stoppage toforce the reassignment of work from one group ofemployees (those represented by AWPPW) to an-other group of employees (those represented byILWU). Such action is the very essence of Section8(b)(4)(D)'s proscription and is precisely the typeof dispute which Section 10(k) was enacted to re-solve. 3Secondly, we find that the ILWU cannot proper-ly shield its actions by claiming that it is seekingonly to preserve work it has traditionally per-formed. In this regard, the record is abundantlyclear that employees represented by ILWU have,at no time, performed the work of tying up or cast-ing off vessels at the Employer's T-M dock. In-stead, such work has been traditionally performedexclusively by employees represented by AWPPW.3 Longshore Workers Local 62-B (Alaska Timber), 261 NLRB 1076(1982).Therefore, what is missing in the ILWU's claim isthe sine qua non for "work preservation," i.e., thepossession of the work in the first place. In otherwords, work-preservation concepts contemplate aunion's effort to retrieve lost jobs, not the securingof new ones.4Based on the foregoing, and the record as awhole, we find that an object of ILWU's workstoppage was to force or require the assignment ofdisputed work to employees represented by it. Ac-cordingly, we find that reasonable cause exists tobelieve that Section 8(b)(4)(D) of the Act has beenviolated.E. Merits of the DisputeSection 10(k) of the Act requires the Board tomake an affirmative award of disputed work aftergiving due consideration to various factors.5TheBoard has held that its determination in a jurisdic-tional dispute is an act of judgment based oncommon sense and experience reached by balanc-ing those factors involved in a particular case.6The following factors are relevant in making thedetermination of the dispute before us.1. Collective-bargaining agreementsThere are no collective-bargaining agreements towhich all parties in the instant dispute are signato-ries. The Employer, however, refers to a settlementagreement entered into in 1973 between it, theILWU, and the International Woodworkers ofAmerica, AFL-CIO. The preamble of the agree-ment, which settled then pending litigation, statesthat the agreement's purpose is "to regulate their[the parties] present and future relationships." Para-graph 3(a) of the agreement provides:Past work practices will be maintained at allother existing facilities and docks owned oroperated by Weyerhaeuser. Future changes offorest products cargo will not require changesin past work assignment.ILWU relies upon language contained in the col-lective-bargaining agreement between it and thePacific Maritime Association (PMA) referred to asthe PCLCD (see fn. 1, supra). Although the Em-4 Nor can the ILWU avoid these principles by asserting its apparentgeneral jurisdiction to do linework on log ships along the upper westcoast and, in particular, at the Port of Everett. For the mere fact that theILWU has jurisdiction at other port facilities simply does not mean thatits efforts to secure such work at the T-M dock constitute protectedwork preservation. Indeed, such efforts to tailor its actions to work-pres-ervation concepts result in the ILWU's need to characterize the "w5ork indispute" in the fragmented manner discussed above.I Electrical Workers IBEW Local 1212 (Columbia Broadcasting), 364U.S. 573 (1961).e Machinists Lodge 1743 (J. A. Jones Constructionl. 135 NLRB 1402(1962)3 DECISIONS OF NATIONAL LABOR RELATIONS BOARDployer is neither a member of the PMA nor a sig-natory to the PCLCD, the ILWU, nonetheless,argues that section 1.6 which grants the ILWUgeneral jurisdiction over linehandling supports itsclaim in the instant dispute. We note also that sec-tion 1.8 of the PCLCD provides that certain work,including the linehandling referred to in section 1.6"that was done by nonlongshore employees of anemployer or by subcontractor pursuant to a pastpractice that was followed as of July 1, 1978, maycontinue to be done by nonlongshore employees ofthat employer ... at the option of said employer."In our view, none of the foregoing collective-bargaining agreement provisions, standing alone, isdispositive. We do find, however, certain contrac-tual deference to the maintenance of existing7prac-tices at individual sites. Thus, even though the in-stant dispute arises out of a somewhat unique his-torical circumstance, the repeated contractual def-erence to maintenance of established practices car-ries some relevance. In addition, although generalgrants of jurisdiction are sometimes useful in re-solving disputes, we are reluctant to place greatweight upon them at the expense of the particularfacts presented in a given case.8Accordingly, tothe slight extent the provisions favor any of theparties, we find them to be more consistent withthe position of the Employer.2. Company and industry practiceAs noted previously, the ILWU relies heavilyupon the industry practice of having employeesrepresented by ILWTJ do the linehandling work onvessels loading logs out of the water. It particularlyemphasizes the existence of this practice at the Portof Everett, the Great Ocean's original destination.ILWU argues that this practice (embodied in thePCLCD) entitles it to do the work on such vesselsat the T-M dock despite the fact that all partiesagree that employees represented by AWPPW areentitled to the linehandling work of other vessels(Employer owned or chartered loading Employergoods) at the T-M dock.The Employer in effect concedes the argumenton industry practice but emphasizes the practice atits T-M dock. Employees represented by AWPPWhave always done the linework at that dock and,the Employer argues, the ownership or charter ofthe ship and the type of cargo being loaded are ir-relevant. Indeed, the record shows that employeesrepresented by AWPPW have done the lineworkon vessels neither owned nor chartered by the Em-ployer. In addition, it is undisputed that regardless7 See Weyerhaeuser 1, supra, 256 NLRB at 170.8 Longshoremen Local 991 (Union Carbide Chemical), 137 NLRB 750,755 (1962).of the type of cargo being loaded, the linehandlingwork is identical.Based on the foregoing, we find the past practiceat the T-M dock a substantially more persuasivefactor than the industry practice relied upon byILWU. Employees represented by AWPPW haveconsistently been the employees utilized exclusivelyin linework at the T-M dock. As noted, this hasbeen true regardless of the ownership or charterparty of the vessel being docked. In addition, thelinework performed at the T-M dock is identicalregardless of the cargo loaded.Furthermore, ILWU's reliance on "industrypractice" is somewhat flawed. For nowhere in therecord is there any evidence of a dock facility atwhich the linework is artificially bifurcated in themanner urged by ILWU. Accordingly, we findthat considerations of company and industry prac-tice weigh in favor of the Employer's position.3. Relative skills; economy and efficiency ofoperationsBoth groups of employees in the instant disputeappear to have equal relative skills in handling thelinework at issue. While ILWU presented evidenceof the dangers involved in the work, employeesrepresented by AWPPW have apparently been ableto perform the work in the past without incident.As for economy and efficiency of operations, nogroup of employees appears to enjoy a meaningfuladvantage over the other. Accordingly, we findthese to be neutral factors in the instant case.4. Joint board determinations; unionagreements; arbitration decisionsThe ILWU relies upon an arbitration awardissued shortly after its work stoppage. The awardstated that employees represented by ILWU wereentitled to do the linehandling work on the GreatOcean. We find, however, that this award providesno meaningful aid in resolving the dispute inas-much as the parties to the award were the ILWUand JWSC and it was predicated upon interpreta-tion of the PCLCD. Thus, the Employer was in noway involved in or bound by the award.5. Employer preferenceThe Employer has, throughout this proceedingand otherwise, repeatedly stated its preference thatthe disputed work be awarded to its employeesrepresented by AWPPW.6. Previous 10(k) awardsAs set forth earlier, the Board recently issued aDecision and Determination of Dispute involving LONGSHOREMEN ILWU LOCAL 32 (WEYERHAEUSER CO.)these same parties and the Employer's T-M dock.(See fn. 2, supra.) In that case, the Board awardedthe following work to employees represented byAWPPW:...handling of cargo from the warehouse orlast point of rest to shipside and the tying upand casting off lines of vessels at the Employ-er's dock at Everett, Washington.The ILWU argues that the award has no bearinghere because the Board stated that its decision was"limited to the particular controversy which gaverise to [the] proceeding."We agree with the ILWU that the Board's earli-er decision, standing alone, is not dispositive of theinstant dispute. We do find, however, that the pre-vious award militates strongly in favor of a similaraward here. Although the facts in the two casesare not identical, a preponderance of the factorspresent in the earlier case are present here. In addi-tion, we find no meaningful basis, either in this caseor in the previous decision, for adopting the ILWUclaim that linework at the T-M dock should be di-vided between the competing groups of employees.ConclusionUpon the record as a whole, and after full con-sideration of all relevant factors involved, we con-clude that employees of the Employer who arerepresented by the Association of Western Pulpand Paper Workers, Local 10, are entitled to per-form the work in dispute. We reach this conclusionrelying on the expressed preference of the Employ-er, the long-established practice of assigning alllinehandling work at the T-M dock to employeesrepresented by AWPPW, the Board's previousaward of such work to those employees in a similarproceeding involving the same parties, and the con-tractual provisions indicating deference to estab-lished work practices at individual sites. We notealso that a ruling in favor of ILWU would result inthe anomalous situation of having work divided be-tween two groups of employees on the basis ofconsiderations that have no bearing on the actualwork being performed. In making this determina-tion, we are awarding the work in question to em-ployees represented by AWPPW, but not to thatUnion or its members. The present determination islimited to the particular controversy which gaverise to this proceeding.DETERMINATION OF DISPUTEThe National Labor Relations Board makes thefollowing Determination of Dispute.1. Employees of Weyerhaeuser Company whoare represented by Association of Western Pulpand Paper Workers, Local 10, are entitled to per-form the work of casting off and tying up lines ofvessels at the Employer's dock at Everett, Wash-ington.2. Local 32, International Longshoremen's andWarehousemen's Union is not entitled by meansproscribed by Section 8(b)(4)(D) of the Act toforce or require Weyerhaeuser Company to assignthe disputed work to employees represented bythat labor organization.3. Within 10 days from the date of this Decisionand Determination of Dispute, Local 32, Interna-tional Longshoremen's and Warehousemen's Unionshall notify the Regional Director for Region 19, inwriting, whether or not it will refrain from forcingor requiring the Employer, by means proscribed bySection 8(b)(4)(D), to assign the disputed work in amanner inconsistent with this determination.MEMBER ZIMMERMAN, dissenting in part.I agree with my colleagues that the instant pro-ceeding is a jurisdictional dispute within the mean-ing of Section 10(k) and Section 8(b)(4)(D) of theAct. Unlike my colleagues, however, I would findthat the work in dispute is the tying work on ves-sels present at the Everett dock for the purpose ofloading goods other than those from the Weyer-haeuser warehouse. In addition, based upon consid-erations of economy and efficiency of operations, Iwould award the disputed work to employees rep-resented by ILWU.In defining and awarding the disputed work, themajority finds no meaningful distinction betweenthe work performed on vessels loading goods fromthe Employer's dockside warehouse and goodsloaded from the water, as is the case here.' In myview, there is such a distinction, particularly inview of the relative efficiency and economy of op-erations inherent in each situation. In this regard,our award of the tying work to employees repre-sented by AWPPW in Weyerhaeuser I 2 was predi-cated, in large part, upon efficiency and economyfactors inasmuch as employees represented byAWPPW were already required to be present atthe dock to do the work of moving goods from thewarehouse to shipside. Accordingly, the tyingwork was a logical part of the work required in re-ceiving a vessel and commencing the loading oper-ation.In the instant case, however, because the goodsto be loaded are not processed through the Em-ployer's warehouse, there is no reason whatsoeverfor employees represented by AWPPW to beI agree with my colleagues that ownership of the vessel in question isan irrelevant factor.2 256 NLRB 167 (1981).5 DECISIONS OF NATIONAL LABOR RELATIONS BOARDpresent at the dock. Instead it is only employeesrepresented by ILWU who would normally needto be present, since it is those employees who willcarry out the principal work to be performed.Thus, in much the same way as the tying work wasviewed to be a logical and natural part of the workperformed by employees represented by AWPPWin Weyerhaeuser I, the tying work here is a logicaland natural part of the work performed by employ-ees represented by ILWU.33 In a practical sense, the tying work in both situations is ancillary tothe major portion of work performed. For this reason, I believe the ma-jority pays undue deference to the award in Weyerhaeuser I. In my view,In short, I find that considerations of economyand efficiency of operations overwhelmingly favoran award of the disputed work to employees repre-sented by ILWU.4I therefore dissent.the import of our earlier decision liea in its determination of which groupof competing employees would most naturally perform the ancillarywork of tying and untyiing the vessels.4 It also appears to me that the majority's reliance upon employerpractice is unavailing inasmuch as there exists no practice for assigningwork in the circumstances presented here. As for employer preference,that factor does support the nmjority's award, but "an employer's assign-ment of disputed work cannot be made a touchstone in determining a ju-risdictional dispute." Carpenters Local 1102 (Don Cartage C.), 160 NLRB1061, 1078 (1966).6